Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

AMENDMENT TO

LICENSE AND DEVELOPMENT AGREEMENT

This AMENDMENT TO LICENSE AND DEVELOPMENT AGREEMENT (the “Amendment”) is entered
this January 2, 2008 (the “Amendment Date”), by BioDelivery Sciences
International, Inc., a Delaware corporation with offices at 801 Corporate Center
Drive, Suite 210, Raleigh, North Carolina 27607 (“Parent”), its wholly-owned
subsidiary Arius Pharmaceuticals, Inc., a Delaware corporation with offices at
the same address (“Arius”, and together with Parent, “BDSI”) and Meda AB, a
Swedish corporation located at Pipers väg 2 A, SE-170 09, Solna, Sweden
(“Meda”),

RECITALS

WHEREAS, BDSI entered into a License and Development Agreement, dated
September 5, 2007, with Meda (the “License Agreement”) concerning the
development, marketing and sale of BDSI’s BEMA fentanyl product in the United
States, Canada and Mexico; and

WHEREAS, BDSI and Meda desire to amend the License Agreement as set forth in
this Amendment.

NOW THEREFORE, in consideration of the mutual covenants herein, and intending to
be legally bound hereby, BDSI and Meda agree as follows:

1. Definitions. Any capitalized terms not separately defined in this Amendment
shall have the meaning provided in the License Agreement.

2. Advance Fee.

 

  a. Meda shall pay to BDSI, upon execution of this Amendment, US$3,000,000.

 

  b. If FDA approval of an NDA filed with respect to the Fentanyl Product does
not occur prior to or on December 1, 2009, BDSI will pay to Meda US$3,200,000
within thirty (30) days of such date.

 

  c. All payments under this Section 2 are to be made in United States dollars
by wire-transfer of immediately available funds to an account designated by the
required recipient of such funds.

3. Amendments. The License Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

  a. Section 1.01 of the License Agreement is hereby amended by adding the
following definition:

“US Approval Milestone” means (i) US$11,900,000 if FDA approval of an NDA filed
with respect to the Fentanyl Product occurs on or before June 30, 2009,
(ii) US$11,800,000 if FDA approval of an NDA filed with respect to the Fentanyl
Product occurs after June 30, 2009 and on or before December 1, 2009, or
(iii) US$15,000,000 if FDA Approval of an NDA filed with respect to the Fentanyl
Product occurs after December 1, 2009.”.

 

  b. Section 4.02(a) of the License Agreement is hereby amended to read, in its
entirety, as follows:

“the US Approval Milestone upon FDA approval of an NDA filed with respect to the
Fentanyl Product;”.

 

  c. Section 5.01(d) of the License Agreement is hereby amended to replace the
phrase “total of *** first position details of Fentanyl Product to Target
Physicians” with the phrase “total of *** first position details of Fentanyl
Product to Target Physicians (which shall include, for purposes of this
sentence, physician assistants and nurse practitioners associated with Target
Physicians)”.

4. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of law rules.

5. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signature to this Amendment may be
transmitted via facsimile, e-mail or other electronic means and such signature
shall be deemed to be originals.

6. Headings. The captions contained in this Amendment are not a part of this
Amendment, but are merely guides or labels to assist in locating and reading the
several Sections hereof.

7. Effect. To the extent that the terms of the License Agreement are varied by
this Amendment, such variations shall be deemed to be lawfully made amendments
to the License Agreement. Except as it may be modified by this Amendment, the
License Agreement shall remain unchanged and in full force and effect.

[Signature page to follow.]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS HEREOF, each party hereto has caused this Amendment to be executed in
its name effective as of the date first written above.

 

Arius Pharmaceuticals, Inc.     BioDelivery Sciences International, Inc. By:  

/s/ Mark A. Sirgo

    By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo     Name:   Mark A. Sirgo Title:   President and CEO    
Title:   President and CEO       Meda AB       By:  

/s/ Anders Lonner

      Name:   Anders Lonner       Title:   CEO